Title: Answers to the Late Queries on the Colonies, 22–24 September 1768
From: Franklin, Benjamin
To: 



To the Printer of the London Chronicle.
Sir,
In your Paper of Sept. 15, you inserted the following Queries, dated from Langford. By reprinting them with the annexed Answers, I hope you will give some Satisfaction to the Querist; at least you will oblige, Your’s, &c.
An American.


“Queries relative to the Colonies and Islands belonging to Great Britain.”
Observation. It would have been more rightly expressed, if you had said, “to the King of Great Britain.”

Query 1. Whether, the chief plea that the Colonists urge for not obeying Acts of the British Parliament, is, their not being represented in the said Parliament?
Answer. Yes. And a better plea it is than any the People of Great Britain have, who consume smuggled goods, omit entring their plate, &c. contrary to their own acts.
Q. 2. Whether, as Englishmen, their plea is not constitutional, as no Englishman ought to be governed by laws he does not give his consent to, either in person, or by his representative, especially when money laws are the objects in dispute?
A. Yes; certainly.
Q. 3. Whether it would not deprive the Colonists of their chief plea, if a Bill was passed to enable them to send Representatives to the Hon. House of Commons in England, under such restrictions and limitations as to the wisdom of the House shall seem meet? and then, whether they would not be without excuse, if they did not send Representatives, or not obey the Acts of the Legislature here?
A. If the Querist, when he mentions “such restrictions and limitations as to the wisdom of the House should seem meet,” had added, “being also such as to the Americans shall seem suitable and equitable, and accordingly be agreed to by them,” his consequence would have been just, “that they would be without excuse if they did not afterwards send Representatives, and obey the Acts of the Legislature here.” But if the Americans should not think such proposed union practicable; or if the number of Representatives allowed them should not be an equitable proportion; or if the Representatives allowed were to act under any restrictions and limitations that others here are free from, and the Colonies should for those reasons not agree to the Act; by the Querist’s own principle, contained in his second Query, they ought not to be compelled to accept of it.
Q. 4. Whether the Colonists are not now, and whether they have not long been, immensely in debt to the Mother Country?
A. In all trade where manufacturers and tradesmen, or merchants, supply consumers with their commodities, there will be constantly subsisting a proportion of debt; because trade cannot be carried on to such extent, if confined to ready-money bargains only; and because the tradesmen or merchants chuse, by giving credit, to encourage buyers and draw custom. The debt due from the Colonies is not proportionably greater than the debt due from the Nobility and Gentry of England to their Tradesmen here: And if any of it is longer due (which I do not believe) it is not owing to any greater unwillingness in the Americans to pay their debts as fast as they are able, but to the greater willingness of their Creditors that the debt should continue, as they receive for it an interest of five per cent. An interest as justly and honestly due from the Gentry of England, who however do not pay it. With regard to the “immensity” of the debt, I question whether it exceeds the value of one year’s trade; many people there sending bills, money, tobacco, rice, sugar, skins, and other commodities, to purchase what they want, and requiring no credit.
Q. 5. Whether the Mother Country, in consequence thereof, is not rather dependant on the Colonists, than the Colonists on the Mother Country?
A. Tradesmen and Manufacturers are in some sort dependant on their Customers, at least for their good will; and if they would have them continue Customers, should act in character, treat them with civility, and by that means endeavour to retain them. If this dependance is disagreable to you, you can free yourselves when you please, by refusing to sell us any more goods, and so oblige us to buy elsewhere, or manufacture for ourselves. But a Shopkeeper that pretended to kick and cuff all who disliking his behaviour or exorbitant demands would no longer use his commodities, or chose to go to a cheaper and civiller shop, could hardly expect long to keep his business.
Q. 6. Whether the greatness of the said debt is not chiefly owing to the difficulty of compelling the Colonists to pay their creditors?
A. The greatness of the debt is not owing to any such difficulty. It is in fact more easy to recover a debt in any of the Northern Colonies than in England. Suits are neither so dilatory nor so expensive there as here. All their landed and real estates are subject to the payment of their debts, and may be taken in execution and sold even for book debts,  which here cannot be done. A book account proved here before a proper Magistrate, and the proof attested by him, is good evidence in the Courts there, though it is not here. But if you compare the difficulty of recovering a debt in any of the Colonies, with that which Tradesmen here find in collecting their debts among yourselves, especially from People of Fashion, the last by all accounts is far the greatest.
Q. 7. Whether that difficulty is not principally owing to the creditor’s being obliged to commence processes in the Province or Island the Colonist resides in?
A. Not at all; for the reasons above given.
Q. 8. Whether that difficulty would not be removed, if an Act was passed by the Legislature here, to compel the Colonist to be amenable to a Subpoena (issued out of the Court of Chancery in England) in a reasonable time after such Subpoena being served on the Colonist?
A. Such an Act is unnecessary, improper, and impracticable. It is unnecessary, because the King’s Courts are open there, on whose justice there is no imputation. To employ the High Court of Chancery of Great Britain in recovering plain book debts in the Colonies, is beneath its dignity, and therefore improper. And to execute such an Act, by sending backwards and forwards at so great a distance all the bills, answers, replies, rejoinders, rebutters, and surrebutters, and other parts of the process infinite in number, would, if “reasonable time” were allowed, make a suit eternal; and therefore it is impracticable. But should any Act be made to bring American debtors to answer in Courts here, what would the Querist think of a clause to impower American creditors to call British debtors over to their Courts in America? ’Tis equally absurd, I own; but the Act without such clause would scarce be equitable. And Britain is not always the creditor. Within these two years, two considerable houses in London have stopt payment, greatly in debt to America for wheat.
Q. 9. Whether such a law would not greatly turn the scale in favour of the Mother Country, and the Colonists could not justly complain of such a law? and whether such a law would not recover great sums, and save the Merchants of these Kingdoms many thousand pounds yearly?
A. The scale needs no turning in favour of the Mother Country; ’tis already turn’d and down. If the Colonists had had, according to the second Query, a constitutional hand in making such or any law, and so had given their consent to it, they certainly could not then justly complain of it. But as to its “recovering great sums, and saving the Merchants of these Kingdoms many thousand pounds yearly” I apprehend, for the reasons above given, that such expectation is altogether groundless. The very magnitude of the credit constantly given to America, is itself a proof, that your Merchants think and find their debts as safe and as easily recoverable there as any where.

